Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 6, and 7 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 1 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
providing, one or more advertisements having a private content for one or more target users selected from the plurality of users based on the detected movements
	identifying a particular position and a particular time period for the one or more target user, wherein the particular position is only viewable by the one or more target users during the particular time period;
rendering the one or more advertisements having the private content to the one or more target users at the particular position during the particular time period.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  That is - the limitations recited above describe the process providing advertisements having a private content to users based on the relative movement of the users, position of the users, and time periods (i.e., an advertising activity). Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of:
a processor;
wherein the plurality of users share the MR space; and 
detecting, by the processor, movements of each user in a plurality of users relative to other users in the plurality of users.
The additional limitations when viewed individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, do not integrate the abstract idea into a practical application because each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or insignificant extra-solution activity. Specifically, performing each of the steps “by a processor” is a mere instruction to implement the abstract idea on a computer and merely uses the computer as a tool to perform an abstract idea. Additionally, providing the advertisements to the plurality of users who share the MR (mixed reality) space only generally links the abstract idea to a particular technological environment (MR). Finally, detecting, by the processor, movements of each user in a plurality of users relative to other users in the plurality of users is recited at a high level of generality and only adds insignificant extra-solution activity (i.e., pre-solution data gathering) to the judicial exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of performing the steps with a processor and wherein the plurality of users share the MR space are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation “detecting, by the processor, movements of each user in a plurality of users relative to other users in the plurality of users” does not amount to significantly more because detecting movement is a well-understood, routine and conventional activity in the field as evidenced by US Patent Number 8165374 [col. 6, lines 42-44] “[m]otion detection and motion estimation are well known in the field” and US Patent Application Publication Number 20120281129 “many known video processing methods for detecting and quantifying motion in a digital camera's field-of-view can be employed.” Therefore, the additional limitation does not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Dependent claims 2-4, 6, and 7 are rejected on a similar rational to the claims upon which they depend. Specifically:
Claims 2 and 6 only further narrow the abstract idea or generally link the abstract idea to a particular technological environment. 
Claim 3 recites “detecting, by the processor, movements of each target user by a motion detector.” Per step 2A Prong 2, this limitation is recited at a high level of generality and only adds insignificant extra-solution activity to the judicial exception (i.e., detecting movement with a “motion detector.”). Applicant’s specification does not limit the “motion detector” to a particular device, but provides examples of possible motion detectors including a camera, proximity sensor, motion sensor, etc. At this level of generality, this limitation does not integrate the abstract into a practical application. Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation “detecting, by the processor, movements of each target user by a motion detector” does not amount to significantly more because detecting movement with a generic motion detector is well-understood, routine and conventional activity in the field as evidenced by US Patent Number 8165374 [col. 6, lines 42-44] “[m]otion detection and motion estimation are well known in the field” and US Patent Application Publication Number 20120281129 “many known video processing methods for detecting and quantifying motion in a digital camera's field-of-view can be employed.”
Claim 4 recites “detecting, by the processor, eye-gaze movements of each user.” Per step 2A Prong 2, this limitation is recited at a high level of generality and only adds insignificant extra-solution activity to the judicial exception (i.e., detecting eye-gaze movement”). Applicant’s specification does not explicitly recite how the eye-gaze movements are detected but paragraph [0055] does recite “advertisements in which a target user may be interested using conventional approaches (e.g., based on eye-gaze movement.) At this level of generality, this limitation does not integrate the abstract into a practical application. Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation detecting, by the processor, eye-gaze movements of each user” does not amount to significantly more because detecting movement with a generic motion detector is well-understood, routine and conventional activity in the field as evidenced by Applicant’s own published specification [0055] which states “advertisements in which a target user may be interested using conventional approaches (e.g., based on eye-gaze movement” and US Patent Application Number 20160288707 paragraph [0066] “performing an eye-gaze detection . . . by a well-known technique.”
Claim 7 recites “caching, by the processor, the one or more advertisements to one or more hub points close to the particular position.” This limitation is recited at a high level of generality and only generally links the use of the judicial exception to a particular technological environment (storing the advertisements using a processor). Therefore, the limitation does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
	
ELIGIBLE SUBJECT MATTER: Examiner notes that Dependent claim 5 is eligible under 35 U.S.C. 101 because the limitation “wherein the joint embedding matrix is built based on a Siamese network, wherein the Siamese network includes the user embedding matrix, the advertisement embedding matrix, a first long short-term memory (LSTM) network for the user embedding matrix, and a second LSTM network for the advertisement embedding matrix” integrates the abstract idea into a practical application by claiming a specific application of a Siamese neural network. 

Claims 8-11, 13, and 14
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 8 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
	provide one or more advertisements having a private content for one or more target users selected from the plurality of users based on the detected movements
	identify one or more positions and a particular time period for the one or more target user, wherein the particular position is only viewable by the one or more target users during the particular time period;
rendering the one or more advertisements having the private content to the one or more target users at the particular position during the particular time period.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  That is - the limitations recited above describe the process providing advertisements having a private content to users based on the relative movement of the users, position of the users, and time periods (i.e., an advertising activity). Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 8 recites the additional limitations of:
a processor;
wherein the plurality of users share the MR space; 
detect movements of each user in a plurality of users relative to other users in the plurality of users; and
cache the one or more advertisements having the private content to one or more hub points close to the one or more positions.
The additional limitations when viewed individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, do not integrate the abstract idea into a practical application because each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or adding insignificant extra-solution activity to the judicial exception. Specifically, performing each of the steps “by a processor” is a mere instruction to implement the abstract idea on a computer and merely uses the computer as a tool to perform an abstract idea. Additionally, providing the advertisements to the plurality of users who share the MR (mixed reality) space only generally links the abstract idea to a particular technological environment (MR). Further, detecting, by the processor, movements of each user in a plurality of users relative to other users in the plurality of users is recited at a high level of generality and only adds insignificant extra-solution activity (i.e., pre-solution data gathering) to the judicial exception. Finally caching the one or more advertisements to one or more hub points close to the one or more positions is recited at a high level of generality and only generally links the use of the judicial exception to a particular technological environment (storing the advertisements using a processor). Therefore, the limitations do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation “detecting, by the processor, movements of each user in a plurality of users relative to other users in the plurality of users” does not amount to significantly more because detecting movement is a well-understood, routine and conventional activity in the field as evidenced by US Patent Number 8165374 [col. 6, lines 42-44] “[m]otion detection and motion estimation are well known in the field” and US Patent Application Publication Number 20120281129 “many known video processing methods for detecting and quantifying motion in a digital camera's field-of-view can be employed.” Therefore, the additional limitation does not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Dependent claims 9-11, 13 and 14 are rejected on a similar rational to the claims upon which they depend. Specifically:
Claims 9 and 13 only further narrow the abstract idea or generally link the abstract idea to a particular technological environment. 
Claim 10 recites “wherein the processor is further caused to detect movements of each target user by a motion detector.” Per step 2A Prong 2, this limitation is recited at a high level of generality and only adds insignificant extra-solution activity to the judicial exception (i.e., detecting movement with a “motion detector.”). Applicant’s specification does not limit the “motion detector” to a particular device, but provides examples of possible motion detectors including a camera, proximity sensor, motion sensor, etc. At this level of generality, this limitation does not integrate the abstract into a practical application. Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation “detecting, by the processor, movements of each target user by a motion detector” does not amount to significantly more because detecting movement with a generic motion detector is well-understood, routine and conventional activity in the field as evidenced by US Patent Number 8165374 [col. 6, lines 42-44] “[m]otion detection and motion estimation are well known in the field” and US Patent Application Publication Number 20120281129 “many known video processing methods for detecting and quantifying motion in a digital camera's field-of-view can be employed.”
Claim 11 recites “wherein the processor is further caused to detect eye-gaze movements of each user. Per step 2A Prong 2, this limitation is recited at a high level of generality and only adds insignificant extra-solution activity to the judicial exception (i.e., detecting eye-gaze movement”). Applicant’s specification does not explicitly recite how the eye-gaze movements are detected but paragraph [0055] does recite “advertisements in which a target user may be interested using conventional approaches (e.g., based on eye-gaze movement.) At this level of generality, this limitation does not integrate the abstract into a practical application. Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation detecting, by the processor, eye-gaze movements of each user” does not amount to significantly more because detecting movement with a generic motion detector is well-understood, routine and conventional activity in the field as evidenced by Applicant’s own published specification [0055] which states “advertisements in which a target user may be interested using conventional approaches (e.g., based on eye-gaze movement” and US Patent Application Number 20160288707 paragraph [0066] “performing an eye-gaze detection . . . by a well-known technique.”
Claim 14 recites “wherein the processor is further caused to render the one or more advertisements to the one or more target users from the one or more hub points. This limitation is recited at a high level of generality and only generally links the use of the judicial exception to a particular technological environment (i.e., displaying advertisements received from storage). Therefore, the limitation does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 

ELIGIBLE SUBJECT MATTER: Examiner notes that Dependent claim 12 is eligible under 35 U.S.C. 101 because the limitation “wherein the joint embedding matrix is built based on a Siamese network, wherein the Siamese network includes the user embedding matrix, the advertisement embedding matrix, a first long short-term memory (LSTM) network for the user embedding matrix, and a second LSTM network for the advertisement embedding matrix” integrates the abstract idea into a practical application by claiming a specific application of a Siamese Neural Network. 

Claims 15-18 and 20
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 15 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
	provide one or more advertisements having a private content for one or more target users selected from the plurality of users based on the detected movements;
	identify one or more positions and a particular time period for the one or more target user, wherein the particular position is only viewable by the one or more target users during the particular time period; and
rendering the one or more advertisements to the one or more target users
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  That is - the limitations recited above describe the process providing advertisements having a private content to users based on the relative movement of the users, position of the users, and time periods (i.e., an advertising activity). Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 15 recites the additional limitations of:
a processor;
wherein the plurality of users share the MR space; 
detect movements of each user in a plurality of users relative to other users in the plurality of users; and
cache the one or more advertisements having the private content to one or more hub points close to the one or more positions and render the one or more advertisements from the one or more hub points.
The additional limitations when viewed individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, do not integrate the abstract idea into a practical application because each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or adding insignificant extra-solution activity to the judicial exception. Specifically, performing each of the steps “by a processor” is a mere instruction to implement the abstract idea on a computer and merely uses the computer as a tool to perform an abstract idea. Additionally, providing the advertisements to the plurality of users who share the MR (mixed reality) space only generally links the abstract idea to a particular technological environment (MR). Further, detecting, by the processor, movements of each user in a plurality of users relative to other users in the plurality of users is recited at a high level of generality and only adds insignificant extra-solution activity (i.e., pre-solution data gathering) to the judicial exception. Finally caching and rendering the one or more advertisements to one or more hub points close to the one or more positions is recited at a high level of generality and only generally links the use of the judicial exception to a particular technological environment (storing the advertisements using a processor, retrieving, and displaying the advertisements). Therefore, the limitations do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation “detecting, by the processor, movements of each user in a plurality of users relative to other users in the plurality of users” does not amount to significantly more because detecting movement is a well-understood, routine and conventional activity in the field as evidenced by US Patent Number 8165374 [col. 6, lines 42-44] “[m]otion detection and motion estimation are well known in the field” and US Patent Application Publication Number 20120281129 “many known video processing methods for detecting and quantifying motion in a digital camera's field-of-view can be employed.” Therefore, the additional limitation does not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Dependent claims 16 and 18-20 are rejected on a similar rational to the claims upon which they depend. Specifically:
Claims 16 and 20 only further narrow the abstract idea or generally link the abstract idea to a particular technological environment. 
Claim 17 recites “wherein the processor is further caused to detect movements of each target user by a motion detector.” Per step 2A Prong 2, this limitation is recited at a high level of generality and only adds insignificant extra-solution activity to the judicial exception (i.e., detecting movement with a “motion detector.”). Applicant’s specification does not limit the “motion detector” to a particular device, but provides examples of possible motion detectors including a camera, proximity sensor, motion sensor, etc. At this level of generality, this limitation does not integrate the abstract into a practical application. Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation “detecting, by the processor, movements of each target user by a motion detector” does not amount to significantly more because detecting movement with a generic motion detector is well-understood, routine and conventional activity in the field as evidenced by US Patent Number 8165374 [col. 6, lines 42-44] “[m]otion detection and motion estimation are well known in the field” and US Patent Application Publication Number 20120281129 “many known video processing methods for detecting and quantifying motion in a digital camera's field-of-view can be employed.”
Claim 18 recites “wherein the processor is further caused to detect eye-gaze movements of each user. Per step 2A Prong 2, this limitation is recited at a high level of generality and only adds insignificant extra-solution activity to the judicial exception (i.e., detecting eye-gaze movement”). Applicant’s specification does not explicitly recite how the eye-gaze movements are detected but paragraph [0055] does recite “advertisements in which a target user may be interested using conventional approaches (e.g., based on eye-gaze movement.) At this level of generality, this limitation does not integrate the abstract into a practical application. Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation detecting, by the processor, eye-gaze movements of each user” does not amount to significantly more because detecting movement with a generic motion detector is well-understood, routine and conventional activity in the field as evidenced by Applicant’s own published specification [0055] which states “advertisements in which a target user may be interested using conventional approaches (e.g., based on eye-gaze movement” and US Patent Application Number 20160288707 paragraph [0066] “performing an eye-gaze detection . . . by a well-known technique.”

ELIGIBLE SUBJECT MATTER: Examiner notes that Dependent claim 19 is eligible under 35 U.S.C. 101 because the limitation “wherein the joint embedding matrix is built based on a Siamese network, wherein the Siamese network includes the user embedding matrix, the advertisement embedding matrix, a first long short-term memory (LSTM) network for the user embedding matrix, and a second LSTM network for the advertisement embedding matrix” integrates the abstract idea into a practical application by claiming a specific application of a Siamese Neural Network. 

Examiners Note - Signals Per Se
Claims 8-14 are drawn to a computer program product comprising a computer readable storage medium which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. However, paragraph [0078] of Applicant’s published specification states “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Examiner interprets this language to explicitly exclude transitory signals per se from the definition of computer readable storage medium. Therefore, claims 8-14 are not drawn to signals per se. 


Claim Rejections - 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 20180108079 (“Traub”).
Claim 1
	As per claim 1, Traub teaches a computer-implemented method for rendering advertisements in a Mixed Reality (MR) space in a data processing system comprising a processor and a memory comprising instructions which are executed by the processor, the method comprising:
detecting, by the processor, movements of each user in a plurality of users relative to other users in the plurality of users, wherein the plurality of users share the MR space ([0029] “an AR overlay and shown on AR-enabled devices to users located in a proximity of a location associated with the advertisements.” [0074] “The current location of the AR-enabled device may be determined by a GPS sensor, accelerometer, or compass of the AR-enabled device. The second user may move the AR-enabled device to change a direction of viewing, and the camera of the AR-enabled device may show another location corresponding to a new direction of viewing.” And, [0050] “bot may gather information about the activity, behavior, and actions of users with regard to the application associated with the AR platform 200 and running on the AR-enabled device.” And, [0029] “target users located in a proximity of a business.” Examiner notes that users located within a proximity of a location share the same AR/MR space. For example, [0028] “[a]ny person who looks at the location of the restaurant using the AR-enabled device, may see indicators superimposed over a real-life view of the location.”); 
providing, by the processor, one or more advertisements having a private content for one or more target users selected from the plurality of users based on the detected movements ([0029] “With the use of advertisements embedded into an AR overlay and shown on AR-enabled devices to users located in a proximity of a location associated with the advertisements, the owner can advertise to a plurality of users at the same time based on their location. Thus, the advertisements shown via AR-enabled devices may specifically target users located in a proximity of a business associated with the advertisements.” And, [0059] “the second user may be classified based on the personal profile. The customization of the AR overlay may be performed based on the classification of the second user. Specifically, the AI module may be used to categorize offers for users according to personal profiles of the users.” Examiner notes that the advertisements are targeted to the plurality of users based on detecting that they have moved to a location in proximity to a business associated with an advertisement(s). Additionally, the advertisements can be customized based on profiles of the target user(s) so that the content is private to the specific users based on the user location and/or the user profile.); 
identifying, by the processor, a particular position and a particular time period for the one or more target user, wherein the particular position is only viewable by the one or more target users during the particular time period ([0006] “The commercial data may be associated with a location. The processor may be configured to automatically create an AR overlay for the location based on the commercial data. The second user interface may be associated with an AR-enabled device and configured to render the AR overlay superimposed over a real-time view of the location. The location may be viewable by a second user through the AR-enabled device.” And, [0074] “move the AR-enabled device to change a direction of viewing, and the camera of the AR-enabled device may show another location corresponding to a new direction of viewing. Therefore, by directing the camera in a different direction, the second user may search for real estate property items located in a proximity of the second user.” And, [0074] “when the real estate property on which the information is provided by the property owner appears within the field of view of the camera, an indicator related to the real estate property is shown on the real-time view on the screen.” And, [0071] “creating advertisements for specific categories of users, creating advertisements for specific dates or time of the day.” And, [0033] “The customization may include selecting offers corresponding to user needs and displaying targeted offers, at specific times.”  And, [0042] “a timing of display of the commercial data, for example, specific time of the day.” Examiner interprets the location and direction of viewing as a particular position and the specific dates or time of day as the time period during which the advertisement is viewable. 
rendering, by the processor, the one or more advertisements having the private content to the one or more target users at the particular position during the particular time period ([0051] “select specific advertisements . . . customized for specific needs of the user . . . the selected specific advertisements . . . are displayed, via the AR overlay, to the user.” And, [0006] “The commercial data may be associated with a location. The processor may be configured to automatically create an AR overlay for the location based on the commercial data. And, [0071] “creating advertisements for specific categories of users, creating advertisements for specific dates or time of the day.” And, [0033] “The customization may include selecting offers corresponding to user needs and displaying targeted offers, at specific times.”  And, [0042] “a timing of display of the commercial data, for example, specific time of the day.”





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20180108079 (“Traub”) in view of US Patent Publication Number 10839014 (“Garcia”). 
Claim 2
As per claim 2, Traub further teaches: 
profiling, by the processor, a plurality of users sharing the MR space ([0050] “I module 240 may assist with developing dynamic personal profiles of the users as the users interact with the AR platform.” And, [0058] “personal profile of the second user may be dynamically updated based on the analysis. The personal profile may be created by the AR platform 200 for the second user and may store all data collected for the second user.”);
recommending, by the processor, a plurality of first advertisements for one or more target users, wherein the one or more target users are selected from the plurality of users ([0051] “may analyze the collected information and the results of the analysis can be used for customizing the AR overlay for the user. Specifically, the collected information can be used to select specific advertisements, promotions, or offers customized for specific needs of the user.” And, [0059] “The customization of the offers may include selecting specific offers for the second user based on the data collected for the second user. In a further example embodiment, the categories may be assigned to the second user based on preferences entered by the first user.”). 
Traub does not explicitly teach but Garcia teaches: 
building, by the processor, a social network graph between the plurality of users, indicating a relationship between the plurality of users based on profiles of the plurality of users ([col. 13, lines 20-35] “social-networking system 660 may store one or more social graphs . . . and then add connections (e.g., relationships) to a number of other users of social-networking system 660 to whom they want to be connected.” And [col. 17, lines 22-29]) “a pair of nodes in social graph 700 may be connected to each other by one or more edges 706. An edge 706 connecting a pair of nodes may represent a relationship between the pair of nodes.”). 
Traub does not explicitly teach but Garcia teaches: 
building, by the processor, a user embedding matrix based on the social network graph ([col. 4, lines 35-42] “The social-networking system 660 may construct a user-embedding matrix based on the list of unique social-networking users. A column of the user-embedding matrix may represent an embedding for a social-networking user in a d-dimensional embedding space 800. The social-networking system 660 may construct a user-embedding matrix based on the list of unique social-networking users. A column of the user-embedding matrix may represent an embedding for a social-networking user in a d-dimensional embedding space 800.” And, claim 3 “preparing the initialized user-embedding matrix comprises: identifying a list of unique social-networking users by searching the social graph; and constructing an initialized user-embedding matrix based on the list of unique social-networking users.”).
Traub does not explicitly teach but Garcia teaches: 
building, by the processor, an advertisement embedding matrix based on the plurality of first advertisements ([col. 6, line 64 col. 7 line 4] “The social-networking concepts may comprise pages, groups, posts, events, any suitable concept represented by a node in the social graph. The social-networking system may construct a concept-embedding matrix based on the list of unique social-networking concepts.” And, [col. 9, line 62 – col. 10, line 3] “provide the generated embeddings to an advertisement matching service. The advertisement matching service may identify one or more matched advertisements based on users' interests. The social-networking system 660 may determine whether the advertisement matching service is not capable of handling more than one embeddings per user.” And, [col. 10, lines 9-12] “The group suggestion service may identify one or more groups that may interest the user based on embeddings and suggest the identified groups to the users.”).
Traub does not explicitly teach but Garcia teaches: 
building, by the processor, a joint embedding matrix across the plurality of users and the plurality of first advertisements ([col. 9, line 62 – col. 10, line 3] “provide the generated embeddings to an advertisement matching service. The advertisement matching service may identify one or more matched advertisements based on users' interests. The social-networking system 660 may determine whether the advertisement matching service is not capable of handling more than one embeddings per user.” And, [col. 4, lines 35-42] “The social-networking system 660 may construct a user-embedding matrix based on the list of unique social-networking users. A column of the user-embedding matrix may represent an embedding for a social-networking user in a d-dimensional embedding space 800. The social-networking system 660 may construct a user-embedding matrix based on the list of unique social-networking users. A column of the user-embedding matrix may represent an embedding for a social-networking user in a d-dimensional embedding space 800.” And, claim 3 “preparing the initialized user-embedding matrix comprises: identifying a list of unique social-networking users by searching the social graph; and constructing an initialized user-embedding matrix based on the list of unique social-networking users.”).
Traub does not explicitly teach but Garcia teaches: 
selecting, by the processor, one or more advertisements from the plurality of first advertisements based on the joint embedding matrix ([col. 9, line 62 – col. 10, line 3] “provide the generated embeddings to an advertisement matching service. The advertisement matching service may identify one or more matched advertisements based on users' interests. The social-networking system 660 may determine whether the advertisement matching service is not capable of handling more than one embeddings per user.” And, [col. 10, lines 9-12] “The group suggestion service may identify one or more groups that may interest the user based on embeddings and suggest the identified groups to the users.”).
Therefore, it would have been obvious to modify Traub to include building, by the processor, a social network graph between the plurality of users, indicating a relationship between the plurality of users based on profiles of the plurality of users; building, by the processor, a user embedding matrix based on the social network graph; building, by the processor, an advertisement embedding matrix based on the plurality of first advertisements; building, by the processor, a joint embedding matrix across the plurality of users and the plurality of first advertisements; and selecting, by the processor, one or more advertisements from the plurality of first advertisements based on the joint embedding matrix as taught by Garcia in order to “identify one or more groups that may interest the user based on embeddings and suggest the identified groups to the users” (Garcia [col. 10, lines 6-14]) increasing the relevance of the selected advertisements to the target users.

Claim 3
As per claim 3, Traub further teaches: 
detecting, by the processor, movements of each target user by a motion detector ([0037] “The AR-enabled device may be equipped with sensors, such as a camera, a GPS module, an accelerometer, a compass, and so forth. The sensors may be configured to determine the location of the AR-enabled device.” And, [0074] “The current location of the AR-enabled device may be determined by a GPS sensor, accelerometer, or compass of the AR-enabled device. The second user may move the AR-enabled device to change a direction of viewing, and the camera of the AR-enabled device may show another location corresponding to a new direction of viewing.”). 

Claim 4
As per claim 4, Traub further teaches: 
detecting, by the processor, eye-gaze movements of each user ([0070] “the selection of buttons and indicators may be performed using motions or gestures corresponding to the AR-enabled device, such as . . . eye motion.”).

Claim 6
As per claim 6, Traub further teaches: 
wherein the one or more advertisements are close to the one or more target user, but far away from the remaining users in the joint embedding matrix ([0029] “With the use of advertisements embedded into an AR overlay and shown on AR-enabled devices to users located in a proximity of a location associated with the advertisements, the owner can advertise to a plurality of users at the same time based on their location. Thus, the advertisements shown via AR-enabled devices may specifically target users located in a proximity of a business associated with the advertisements.” Examiner interprets users in proximity to the location associated with the advertisements as the target users close to the one or more advertisements and interprets the remaining users not within the proximity of the location as far away.). 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20180108079 (“Traub”) in view of US Patent Publication Number 10839014 (“Garcia”) as applied to claim 2 above, and in further view of US Patent Application Publication Number 20180349477 (“Jaech”). 
Claim 5
	As per Claim 5, Traub does not explicitly teach but Garcia teaches:
a joint embedding matrix including the user embedding matrix and advertisement embedding matrix ([col. 4, lines 35-42] “The social-networking system 660 may construct a user-embedding matrix based on the list of unique social-networking users.” And, [col. 6, line 64 col. 7 line 4] “The social-networking concepts may comprise pages, groups, posts, events, any suitable concept represented by a node in the social graph. The social-networking system may construct a concept-embedding matrix based on the list of unique social-networking concepts.” And, [col. 9, line 62 – col. 10, line 3] “provide the generated embeddings to an advertisement matching service. The advertisement matching service may identify one or more matched advertisements based on users' interests. The social-networking system 660 may determine whether the advertisement matching service is not capable of handling more than one embeddings per user.” And, [col. 10, lines 9-12] “The group suggestion service may identify one or more groups that may interest the user based on embeddings and suggest the identified groups to the users.”).
Therefore, it would have been obvious to modify the combination of Traub and Garcia to include selecting, by the processor, one or more advertisements from the plurality of first advertisements based on the joint embedding matrix as taught by Garcia in order to “identify one or more groups that may interest the user based on embeddings and suggest the identified groups to the users” (Garcia [col. 10, lines 6-14]) increasing the relevance of the selected advertisements to the target users.
Traub does not explicitly teach but Jaech teaches:
the joint embedding matrix is built based on a Siamese network, wherein the Siamese network includes the [first matrix], the [second matrix], a first long short-term memory (LSTM) network for the [first matrix], and a second LSTM network for the [second matrix] ([0065] “social-networking system 160 may encode a set of term-embeddings into a match-matrix with bi-directional Long Short-Term Memory (bi-LSTM). A bi-LSTM may comprise a series of memory states connected in forward and backward directions.” And, [0058] “using a so-called siamese architecture [23], in which two feed-forward networks NNQ and NND map.” And, [0105] “A model using the siamese network architecture based on the Semantic Similarity Models (SSM) appearing in other work [17, 34, 41] has been constructed. Detailed procedure for the SSM model is shown in FIG. 8. A query embedding is constructed by concatenating the last output from each of the forward and backward directions of the query bi-LSTM.”). 
Therefore, it would have been obvious to modify the combination of Traub and Garcia to include the joint embedding matrix is built based on a Siamese network, wherein the Siamese network includes the [first matrix], the [second matrix], a first long short-term memory (LSTM) network for the [first matrix], and a second LSTM network for the [second matrix] as taught by Jaech because “the application of convolutional neural networks . . . marks the next notable advancement using the same siamese architecture . . . The local connectivity of convolutional networks can allow for more accurate models, especially when the local connectivity mirrors the structure of the task at hand” (Jaech [0058]). 



Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20180108079 (“Traub”) in view of US Patent Publication Number 10839014 (“Garcia”) as applied to claim 2 above, and in further view of US Patent Application Publication Number 20210173480 (“Osterhout”).
Claim 7
As per claim 7, Traub does not explicitly teach but Osterhout teaches: 
caching, by the processor, the one or more advertisements to one or more hub points close to the particular position ([0525] “facilities integrated with the wearer's eyepiece or located in local computer facilities that enable caching of advertisements, such as within a local area, where the cached advertisements may enable the delivery of the advertisements as the wearer nears the location associated with the advertisement.” And, [0524] “advertisements may be displayed to the viewer through the eyepiece.” Examiner interprets local computer facilities to cache and deliver advertisements when the user nears the location associated with the advertisements as one or more hub points close to the one or more positions. 
Therefore, it would have been obvious to modify the combination of Traub and Garcia to include cache the one or more advertisements having the private content to one or more hub points close to the one or more positions as taught by Osterhout in order to “enable hyperlocal augmented reality advertising” so that “the advertising providing facility is able to better match advertisements to the needs of the wearer” (Osterhout [0525]). 



Claims 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20180108079 (“Traub”) in view of US Patent Application Publication Number 20210173480 (“Osterhout”)
Claim 8
	As per claim 8, Traub teaches a computer program product for rendering advertisements in a Mixed Reality (MR) space, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a
processor to cause the processor to:
detect movements of each user in a plurality of users relative to other users in the plurality of users, wherein the plurality of users share the MR space ([0029] “an AR overlay and shown on AR-enabled devices to users located in a proximity of a location associated with the advertisements.” [0074] “The current location of the AR-enabled device may be determined by a GPS sensor, accelerometer, or compass of the AR-enabled device. The second user may move the AR-enabled device to change a direction of viewing, and the camera of the AR-enabled device may show another location corresponding to a new direction of viewing.” And, [0050] “bot may gather information about the activity, behavior, and actions of users with regard to the application associated with the AR platform 200 and running on the AR-enabled device.” And, [0029] “target users located in a proximity of a business.” Examiner notes that users located within a proximity of a location share the same AR/MR space. For example, [0028] “[a]ny person who looks at the location of the restaurant using the AR-enabled device, may see indicators superimposed over a real-life view of the location.”); 
provide one or more advertisements having a private content for one or more target users selected from the plurality of users based on the detected movements ([0029] “With the use of advertisements embedded into an AR overlay and shown on AR-enabled devices to users located in a proximity of a location associated with the advertisements, the owner can advertise to a plurality of users at the same time based on their location. Thus, the advertisements shown via AR-enabled devices may specifically target users located in a proximity of a business associated with the advertisements.” And, [0059] “the second user may be classified based on the personal profile. The customization of the AR overlay may be performed based on the classification of the second user. Specifically, the AI module may be used to categorize offers for users according to personal profiles of the users.” Examiner notes that the advertisements are targeted to the plurality of users based on detecting that they have moved to a location in proximity to a business associated with an advertisement(s). Additionally, the advertisements can be customized based on profiles of the target user(s) so that the content is private to the specific users based on the user location and/or the user profile.); 
identify one or more positions and a particular time period for the one or more target users, wherein the particular position is only viewable by the one or more target users during the particular time period ([0006] “The commercial data may be associated with a location. The processor may be configured to automatically create an AR overlay for the location based on the commercial data. The second user interface may be associated with an AR-enabled device and configured to render the AR overlay superimposed over a real-time view of the location. The location may be viewable by a second user through the AR-enabled device.” And, [0074] “move the AR-enabled device to change a direction of viewing, and the camera of the AR-enabled device may show another location corresponding to a new direction of viewing. Therefore, by directing the camera in a different direction, the second user may search for real estate property items located in a proximity of the second user.” And, [0074] “when the real estate property on which the information is provided by the property owner appears within the field of view of the camera, an indicator related to the real estate property is shown on the real-time view on the screen.” And, [0071] “creating advertisements for specific categories of users, creating advertisements for specific dates or time of the day.” And, [0033] “The customization may include selecting offers corresponding to user needs and displaying targeted offers, at specific times.”  And, [0042] “a timing of display of the commercial data, for example, specific time of the day.” Examiner interprets the location and direction of viewing as a particular position and the specific dates or time of day as the time period during which the advertisement is viewable. 
Traub does not explicitly teach but Osterhout teaches
	cache the one or more advertisements having the private content to one or more hub
points close to the one or more positions ([0525] “facilities integrated with the wearer's eyepiece or located in local computer facilities that enable caching of advertisements, such as within a local area, where the cached advertisements may enable the delivery of the advertisements as the wearer nears the location associated with the advertisement.” And, [0524] “advertisements may be displayed to the viewer through the eyepiece.” Examiner interprets local computer facilities to cache and deliver advertisements when the user nears the location associated with the advertisements as one or more hub points close to the one or more positions. 
Therefore, it would have been obvious to modify Traub to include cache the one or more advertisements having the private content to one or more hub points close to the one or more positions as taught by Osterhout in order to “enable hyperlocal augmented reality advertising” so that “the advertising providing facility is able to better match advertisements to the needs of the wearer” (Osterhout [0525]).

Claim 15
	As per claim 15, Traub teaches a system for rendering advertisements in a Mixed Reality (MR) space, comprising: a processor configured to:
detect movements of each user in a plurality of users relative to other users in the plurality of users, wherein the plurality of users share the MR space ([0029] “an AR overlay and shown on AR-enabled devices to users located in a proximity of a location associated with the advertisements.” [0074] “The current location of the AR-enabled device may be determined by a GPS sensor, accelerometer, or compass of the AR-enabled device. The second user may move the AR-enabled device to change a direction of viewing, and the camera of the AR-enabled device may show another location corresponding to a new direction of viewing.” And, [0050] “bot may gather information about the activity, behavior, and actions of users with regard to the application associated with the AR platform 200 and running on the AR-enabled device.” And, [0029] “target users located in a proximity of a business.” Examiner notes that users located within a proximity of a location share the same AR/MR space. For example, [0028] “[a]ny person who looks at the location of the restaurant using the AR-enabled device, may see indicators superimposed over a real-life view of the location.”); 
provide one or more advertisements having a private content for one or more target users selected from the plurality of users based on the detected movements ([0029] “With the use of advertisements embedded into an AR overlay and shown on AR-enabled devices to users located in a proximity of a location associated with the advertisements, the owner can advertise to a plurality of users at the same time based on their location. Thus, the advertisements shown via AR-enabled devices may specifically target users located in a proximity of a business associated with the advertisements.” And, [0059] “the second user may be classified based on the personal profile. The customization of the AR overlay may be performed based on the classification of the second user. Specifically, the AI module may be used to categorize offers for users according to personal profiles of the users.” Examiner notes that the advertisements are targeted to the plurality of users based on detecting that they have moved to a location in proximity to a business associated with an advertisement(s). Additionally, the advertisements can be customized based on profiles of the target user(s) so that the content is private to the specific users based on the user location and/or the user profile.); 
identify one or more positions and a particular time period for the one or more target user, wherein the particular position is only viewable by the one or more target users during the particular time period ([0006] “The commercial data may be associated with a location. The processor may be configured to automatically create an AR overlay for the location based on the commercial data. The second user interface may be associated with an AR-enabled device and configured to render the AR overlay superimposed over a real-time view of the location. The location may be viewable by a second user through the AR-enabled device.” And, [0074] “move the AR-enabled device to change a direction of viewing, and the camera of the AR-enabled device may show another location corresponding to a new direction of viewing. Therefore, by directing the camera in a different direction, the second user may search for real estate property items located in a proximity of the second user.” And, [0074] “when the real estate property on which the information is provided by the property owner appears within the field of view of the camera, an indicator related to the real estate property is shown on the real-time view on the screen.” And, [0071] “creating advertisements for specific categories of users, creating advertisements for specific dates or time of the day.” And, [0033] “The customization may include selecting offers corresponding to user needs and displaying targeted offers, at specific times.”  And, [0042] “a timing of display of the commercial data, for example, specific time of the day.” Examiner interprets the location and direction of viewing as a particular position and the specific dates or time of day as the time period during which the advertisement is viewable.); 
render, by the processor, the one or more advertisements to the one or more target users ([0051] “select specific advertisements . . . customized for specific needs of the user . . . the selected specific advertisements . . . are displayed, via the AR overlay, to the user.” And, [0006] “The commercial data may be associated with a location. The processor may be configured to automatically create an AR overlay for the location based on the commercial data. And, [0071] “creating advertisements for specific categories of users, creating advertisements for specific dates or time of the day.” And, [0033] “The customization may include selecting offers corresponding to user needs and displaying targeted offers, at specific times.”  And, [0042] “a timing of display of the commercial data, for example, specific time of the day.”
Traub does not explicitly teach but Osterhout teaches:
	cache the one or more advertisements having the private content to one or more hub
points close to the one or more positions ([0525] “facilities integrated with the wearer's eyepiece or located in local computer facilities that enable caching of advertisements, such as within a local area, where the cached advertisements may enable the delivery of the advertisements as the wearer nears the location associated with the advertisement.” And, [0524] “advertisements may be displayed to the viewer through the eyepiece.” Examiner interprets local computer facilities to cache and deliver advertisements when the user nears the location associated with the advertisements as one or more hub points close to the one or more positions. 
Traub does not explicitly teach but Osterhout teaches:
	render the one or more advertisements from the one or more hub points ([0525] “facilities integrated with the wearer's eyepiece or located in local computer facilities that enable caching of advertisements, such as within a local area, where the cached advertisements may enable the delivery of the advertisements as the wearer nears the location associated with the advertisement.” And, [0524] “advertisements may be displayed to the viewer through the eyepiece.” And, [0525] “stores are equipped with such advertising providing facilities. As the wearer walks by the stores, the advertising providing facilities may trigger the delivery of an advertisement to the wearer based on a known location of the user determined by an integrated location sensor of the eyepiece.” 
Therefore, it would have been obvious to modify Traub to include cache the one or more advertisements having the private content to one or more hub and points close to the one or more positions and render the one or more advertisements from the one or more hub points as taught by Osterhout in order to “enable hyperlocal augmented reality advertising” so that “the advertising providing facility is able to better match advertisements to the needs of the wearer” (Osterhout [0525]). 


Claims 9-11, 13, 14, 16-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20180108079 (“Traub”) in view of US Patent Application Publication Number 20210173480 (“Osterhout”) as applied to claims 8 and 15 above and in further view of US Patent Publication Number 10839014 (“Garcia”) and US Patent Application Publication Number 20200357183 (“Weber”). 
Claims 9 and 16
As per claims 9 and 16, Traub further teaches: 
wherein the step of providing one or more advertisements having a private content further causes the processor to:
profile a plurality of users sharing the MR space ([0050] “I module 240 may assist with developing dynamic personal profiles of the users as the users interact with the AR platform.” And, [0058] “personal profile of the second user may be dynamically updated based on the analysis. The personal profile may be created by the AR platform 200 for the second user and may store all data collected for the second user.”);
recommend a plurality of first advertisements for one or more target users, wherein the one or more target users are selected from the plurality of users ([0051] “may analyze the collected information and the results of the analysis can be used for customizing the AR overlay for the user. Specifically, the collected information can be used to select specific advertisements, promotions, or offers customized for specific needs of the user.” And, [0059] “The customization of the offers may include selecting specific offers for the second user based on the data collected for the second user. In a further example embodiment, the categories may be assigned to the second user based on preferences entered by the first user.”). 
Traub does not explicitly teach but Garcia teaches: 
build a social network graph between the plurality of users, indicating a relationship between the plurality of users based on profiles of the plurality of users ([col. 13, lines 20-35] “social-networking system 660 may store one or more social graphs . . . and then add connections (e.g., relationships) to a number of other users of social-networking system 660 to whom they want to be connected.” And [col. 17, lines 22-29]) “a pair of nodes in social graph 700 may be connected to each other by one or more edges 706. An edge 706 connecting a pair of nodes may represent a relationship between the pair of nodes.”). 
Traub does not explicitly teach but Garcia teaches: 
build a user embedding matrix based on the social network graph ([col. 4, lines 35-42] “The social-networking system 660 may construct a user-embedding matrix based on the list of unique social-networking users. A column of the user-embedding matrix may represent an embedding for a social-networking user in a d-dimensional embedding space 800. The social-networking system 660 may construct a user-embedding matrix based on the list of unique social-networking users. A column of the user-embedding matrix may represent an embedding for a social-networking user in a d-dimensional embedding space 800.” And, claim 3 “preparing the initialized user-embedding matrix comprises: identifying a list of unique social-networking users by searching the social graph; and constructing an initialized user-embedding matrix based on the list of unique social-networking users.”).
Traub does not explicitly teach but Garcia teaches: 
build an advertisement embedding matrix based on the plurality of first advertisements ([col. 6, line 64 col. 7 line 4] “The social-networking concepts may comprise pages, groups, posts, events, any suitable concept represented by a node in the social graph. The social-networking system may construct a concept-embedding matrix based on the list of unique social-networking concepts.” And, [col. 9, line 62 – col. 10, line 3] “provide the generated embeddings to an advertisement matching service. The advertisement matching service may identify one or more matched advertisements based on users' interests. The social-networking system 660 may determine whether the advertisement matching service is not capable of handling more than one embeddings per user.” And, [col. 10, lines 9-12] “The group suggestion service may identify one or more groups that may interest the user based on embeddings and suggest the identified groups to the users.”).
Traub does not explicitly teach but Garcia teaches: 
build a joint embedding matrix across the plurality of users and the plurality of first advertisements ([col. 9, line 62 – col. 10, line 3] “provide the generated embeddings to an advertisement matching service. The advertisement matching service may identify one or more matched advertisements based on users' interests. The social-networking system 660 may determine whether the advertisement matching service is not capable of handling more than one embeddings per user.” And, [col. 4, lines 35-42] “The social-networking system 660 may construct a user-embedding matrix based on the list of unique social-networking users. A column of the user-embedding matrix may represent an embedding for a social-networking user in a d-dimensional embedding space 800. The social-networking system 660 may construct a user-embedding matrix based on the list of unique social-networking users. A column of the user-embedding matrix may represent an embedding for a social-networking user in a d-dimensional embedding space 800.” And, claim 3 “preparing the initialized user-embedding matrix comprises: identifying a list of unique social-networking users by searching the social graph; and constructing an initialized user-embedding matrix based on the list of unique social-networking users.”).
Traub does not explicitly teach but Garcia teaches: 
select one or more advertisements from the plurality of first advertisements based on the joint embedding matrix ([col. 9, line 62 – col. 10, line 3] “provide the generated embeddings to an advertisement matching service. The advertisement matching service may identify one or more matched advertisements based on users' interests. The social-networking system 660 may determine whether the advertisement matching service is not capable of handling more than one embeddings per user.” And, [col. 10, lines 9-12] “The group suggestion service may identify one or more groups that may interest the user based on embeddings and suggest the identified groups to the users.”).
Therefore, it would have been obvious to modify the combination of Traub and Osterhout to include build a social network graph between the plurality of users, indicating a relationship between the plurality of users based on profiles of the plurality of users; build a user embedding matrix based on the social network graph; build an advertisement embedding matrix based on the plurality of first advertisements; build a joint embedding matrix across the plurality of users and the plurality of first advertisements; and select one or more advertisements from the plurality of first advertisements based on the joint embedding matrix as taught by Garcia in order to “identify one or more groups that may interest the user based on embeddings and suggest the identified groups to the users” (Garcia [col. 10, lines 6-14]) increasing the relevance of the selected advertisements to the target users.
Traub does not explicitly teach but Weber teaches: 
build a temporal eye-gaze map relative to a plurality of positions in the MR space ([0106] “an AR/VR headset may be calibrated by positioning a view target (e.g., a known image, such as a logo, etc.) at different positions within the user's field of view and mapping eye/gaze tracking data associated with viewing the view target to the position of the view target in a captured image of at least a portion of the user's field of view . . . a table or other data structure maps the eye/gaze tracking data with the corresponding location of the view target in the captured image.”).
Therefore, it would have been obvious to modify the combination of Traub, Osterhout, and Garcia to include build a temporal eye-gaze map relative to a plurality of positions in the MR space as taught by Weber so that “eye/gaze tracking is used to determine a gaze point (e.g., an approximation of where the user is looking) within the user's field of view” ensuring that the selected advertisements are displayed within the target users’ field of view” (Weber [0100]). 

Claims 10 and 17
As per claims 10 and 17, Traub further teaches: 
wherein the processor is further configured to detect movements of each target user by a motion detector. ([0037] “The AR-enabled device may be equipped with sensors, such as a camera, a GPS module, an accelerometer, a compass, and so forth. The sensors may be configured to determine the location of the AR-enabled device.” And, [0074] “The current location of the AR-enabled device may be determined by a GPS sensor, accelerometer, or compass of the AR-enabled device. The second user may move the AR-enabled device to change a direction of viewing, and the camera of the AR-enabled device may show another location corresponding to a new direction of viewing.”). 

Claims 11 and 18
As per claims 11 and 18, Traub further teaches: 
wherein the processor is further caused to detect eye-gaze movements of each user. ([0070] “the selection of buttons and indicators may be performed using motions or gestures corresponding to the AR-enabled device, such as . . . eye motion.”).

Claims 13 and 20
As per claims 13 and 20, Traub further teaches: 
wherein the one or more advertisements are close to the one or more target user, but far away from the remaining users in the joint embedding matrix ([0029] “With the use of advertisements embedded into an AR overlay and shown on AR-enabled devices to users located in a proximity of a location associated with the advertisements, the owner can advertise to a plurality of users at the same time based on their location. Thus, the advertisements shown via AR-enabled devices may specifically target users located in a proximity of a business associated with the advertisements.” Examiner interprets users in proximity to the location associated with the advertisements as the target users close to the one or more advertisements and interprets the remaining users not within the proximity of the location as far away.). 

Claim 14
As per claim 14, Traub does not explicitly teach but Osterhout teaches: 
wherein the processor is further caused to render the one or more advertisements to the one or more target users from the one or more hub points ([0525] “facilities integrated with the wearer's eyepiece or located in local computer facilities that enable caching of advertisements, such as within a local area, where the cached advertisements may enable the delivery of the advertisements as the wearer nears the location associated with the advertisement.” And, [0524] “advertisements may be displayed to the viewer through the eyepiece.” Examiner interprets local computer facilities to cache and deliver advertisements when the user nears the location associated with the advertisements as one or more hub points close to the one or more positions. 
Therefore, it would have been obvious to modify the combination of Traub, Osterhout, Garcia, and Weber to include wherein the processor is further caused to render the one or more advertisements to the one or more target users from the one or more hub points as taught by Osterhout in order to “enable hyperlocal augmented reality advertising” so that “the advertising providing facility is able to better match advertisements to the needs of the wearer” (Osterhout [0525]). 

Claims 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20180108079 (“Traub”) in view of US Patent Application Publication Number 20210173480 (“Osterhout”) in view of Patent Publication Number 10839014 (“Garcia”) in view of US Patent Application Publication Number 20200357183 (“Weber”) as applied to claims 9 and 16 above, and in further view of US Patent Application Publication Number 20180349477 (“Jaech”).
Claims 12 and 19
	As per Claims 12 and 19, Traub does not explicitly teach but Garcia teaches:
a joint embedding matrix including the user embedding matrix and advertisement embedding matrix ([col. 4, lines 35-42] “The social-networking system 660 may construct a user-embedding matrix based on the list of unique social-networking users.” And, [col. 6, line 64 col. 7 line 4] “The social-networking concepts may comprise pages, groups, posts, events, any suitable concept represented by a node in the social graph. The social-networking system may construct a concept-embedding matrix based on the list of unique social-networking concepts.” And, [col. 9, line 62 – col. 10, line 3] “provide the generated embeddings to an advertisement matching service. The advertisement matching service may identify one or more matched advertisements based on users' interests. The social-networking system 660 may determine whether the advertisement matching service is not capable of handling more than one embeddings per user.” And, [col. 10, lines 9-12] “The group suggestion service may identify one or more groups that may interest the user based on embeddings and suggest the identified groups to the users.”).
Therefore, it would have been obvious to modify the combination of Traub, Osterhout, Garcia and Weber to include selecting, by the processor, one or more advertisements from the plurality of first advertisements based on the joint embedding matrix as taught by Garcia in order to “identify one or more groups that may interest the user based on embeddings and suggest the identified groups to the users” (Garcia [col. 10, lines 6-14]) increasing the relevance of the selected advertisements to the target users.
Traub does not explicitly teach but Jaech teaches:
the joint embedding matrix is built based on a Siamese network, wherein the Siamese network includes the [first matrix], the [second matrix], a first long short-term memory (LSTM) network for the [first matrix], and a second LSTM network for the [second matrix] ([0065] “social-networking system 160 may encode a set of term-embeddings into a match-matrix with bi-directional Long Short-Term Memory (bi-LSTM). A bi-LSTM may comprise a series of memory states connected in forward and backward directions.” And, [0058] “using a so-called siamese architecture [23], in which two feed-forward networks NNQ and NND map.” And, [0105] “A model using the siamese network architecture based on the Semantic Similarity Models (SSM) appearing in other work [17, 34, 41] has been constructed. Detailed procedure for the SSM model is shown in FIG. 8. A query embedding is constructed by concatenating the last output from each of the forward and backward directions of the query bi-LSTM.”). 
Therefore, it would have been obvious to modify the combination of Traub, Osterhout, Garcia, and Weber to include the joint embedding matrix is built based on a Siamese network, wherein the Siamese network includes the [first matrix], the [second matrix], a first long short-term memory (LSTM) network for the [first matrix], and a second LSTM network for the [second matrix] as taught by Jaech because “the application of convolutional neural networks . . . marks the next notable advancement using the same siamese architecture . . . The local connectivity of convolutional networks can allow for more accurate models, especially when the local connectivity mirrors the structure of the task at hand” (Jaech [0058]). 













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Number 9495783 (“Samarasekera”) discloses notifying an augmented reality module that a visual indication should be rendered to indicate the location of a particular recognized object, even if the object moves out of view
US Patent Application Publication Number 20200249819 (“Berquam”) discloses advertising that is personalized and contextualized for participants in augmented interactive environments (e.g., based on user profiles, time of day, physical location, etc.)
US Patent Application Publication Number 20180329908 (“Tsukahara”) displaying virtual advertisements at the area where user is currently gazing or where user is often gazing within a predetermined time period
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622